     Case 2:20-cv-02722-SSV-MBN Document 1-1 Filed 10/06/20 Page 1 of 3


                                                                                           fL,
                                                                                      AUG 1 3 2020
                                                                                     CLERKS OFFICE ,
                                                                                  CIVIL DISTRICT COURT

              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                   STATE OF LOUISIANA

NO.:oloPo          t      ic                                                        DIVISION:
                                                                                                 C.
                                   CHRISTOFF WILLIAMS

                                            VERSUS

                  WALMART INC. AND ABC INSURANCE COMPANY

FILED:
                                                             DEPUTY CLERK

               PETITION FOR DAMAGES AND REQUEST FOR NOTICE

       The petition of Christoff Williams ("Mr. Williams" or "Plaintiff'), an adult resident and

domiciliary of the Parish of Orleans, respectfully represents:

                                                 1.

       Made Defendants herein are:

       a.      WALMART INC. ("Walmart"), a foreign corporation authorized to do and

               doing business in the State of Louisiana; and

       b.      ABC INSURANCE COMPANY ("ABC"), an unknown insurance company

               providing liability insurance coverage to Walmart.

                                                 2.

        At all times material hereto, Walmart owned, managed, and supervised the store of the

Walmart Supercenter facility #912 ("Facility #912") located at 6000 Bullard Avenue, New

Orleans, Louisiana.

                                                 3.

        At all times material hereto, Plaintiff was a patron/guest/invitee of Facility #912.

                                                 4.

        On August 14, 2019, Plaintiff, through no fault of his own, slipped and fell on and/or was

caused to fall by a banana on the floor near the shelves in the seasonal school-supply aisle of

Facility #912. This incident caused Plaintiffs damages and injuries as stated herein.




                                                  1




                                                                  EXHIBIT "A"
      Case 2:20-cv-02722-SSV-MBN Document 1-1 Filed 10/06/20 Page 2 of 3




                                                 5.

       The incident and injuries were caused solely and proximately by the negligence and want

of care of Defendants in the following non-exclusive particulars:

       a.      Failing to discover a dangerous condition on the floor near the shelves in the
               seasonal school-supply aisle of Facility #912;

       b.      Failing to correct an unreasonably dangerous condition on the floor near the
               shelves in the seasonal school-supply aisle of Facility #912;

       c.      Failing to supervise, manage, and/or keep floor near the shelves in the seasonal
               school-supply aisle of Facility #912 free of vices and/or defects;

       d.      Failing to exercise reasonable care in inspecting, cleaning, and/or maintaining the
               floor near the shelves in the seasonal school-supply aisle of Facility #912 where
               the incident occurred;

       e.      Any and all other elements of negligence, acts, and omissions to be proved at trial;
               and

       f.      Any and all other acts and/or omissions in violation of the laws of the State of
               Louisiana and local ordinances, all of which are pled herein as if copied in extenso.

                                                 6.

        As.a direct result of Defendants' negligence, acts, omissions, and want of care, Plaintiff

suffered bodily injuries, pain and suffering, mental anguish, loss of enjoyment of life, medical

expenses, lost wages, and permanent disability, all of which warrant an award in his favor for

general and special damages in an amount sufficient to permit trial by jury.

                                                 7.

        At all times material hereto, ABC maintained in full force and effect a policy of general

liability insurance providing coverage for vices and/or defects in the store of Facility #912.

 Whereunder, ABC obligates itself to compensate Plaintiff for damages he suffered as the result

of the vice and/or defect in the premises.

                                                  8.

                                     REQUEST FOR NOTICE

        Pursuant to Article 1572 of the Louisiana Code of Civil Procedure, Plaintiff hereby

 requests written notice of the date set for trial of the above numbered and entitled cause, or of the

 date set for trial of any pleadings or motions therein, at least ten (10) days before any trial date.

 Plaintiff also requests notice of the signing of any final judgment, the rendition of any
                                              2
       Case 2:20-cv-02722-SSV-MBN Document 1-1 Filed 10/06/20 Page 3 of 3

                                                                                     11
                                                                                     4U613 2020
                                                                                     CLERKS OFFICE
                                                                                  CIVIL DISTRICT COURT


interlocutory order or judgment, or of any order or judgment refusing to grant a new trial, in said

cause as provided by Articles 1913 and 1914 of the Louisiana Code of Civil Procedure.



       WHEREFORE, Christoff Williams, Plaintiff, prays that Defendants, Walmart Inc. and

ABC Insurance Company, be served with this Petition, and that after due proceedings there be

judgment casting Defendants jointly and solidarily liable unto Plaintiff for all general and

specials damages, legal interest, all costs of these proceedings, and for all equitable relief.


                                               Respectfully submitted,
                                               Damon J. Baldone & Associates, APLC



                                               Damon J. Baldone(No. 21997)
                                               Thomas E. Dunn(No. 5188)
                                               Sarah N. Chouest(No. 37438)
                                               162 New Orleans Boulevard
                                               Houma, Louisiana 70364
                                               Telephone:(985) 868-3427
                                               Facsimile:(985) 872-2319
                                               Counselfor Plaintiff, Christoff Williams


PLEASE SERVE:
Walmart Inc.
Through their agentfor service ofprocess:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge,LA 70816


PLEASE HOLD SERVICE FOR:

 ABC INSURANCE COMPANY




                                                                                    A,TRUE COPY

                                                                                    CLERK CML DISTRICT COURT
                                                                                    PARISH-OF ORLEANS
                                                   3                                  ;STATE OFIA
